Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 3, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161733 & (17)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161733
                                                                    COA: 352899
                                                                    Jackson CC: 99-094247-FC
  PRENTICE DEVELL WATKINS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to hold in abeyance is GRANTED. The
  application for leave to appeal the June 9, 2020 order of the Court of Appeals is
  considered and, it appearing to this Court that the case of People v Poole (Docket No.
  161529) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 3, 2021
         a0726
                                                                               Clerk